Exhibit 10.1

 

 

 



NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of April 15, 2020, is
entered into by and among NEMAURA EDICAL INC., a Nevada corporation (“Company”),
DERMAL DIAGNOSTICS LIMITED, an England and Wales corporation (“Dermal
Diagnostics”), TRIAL CLINIC LIMITED, an England and Wales corporation (“Trial
Clinic,” and together with Dermal Diagnostics and Company, “Borrower”), and
CHICAGO VENTURE PARTNERS, L.P., a Utah limited partnership, its successors
and/or assigns (“Investor”).

 

A.               Borrower and Investor are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the Securities Act of 1933, as amended (the “1933 Act”), and the rules and
regulations promulgated thereunder by the United States Securities and Exchange
Commission (the “SEC”).

 

B.               Investor desires to purchase and Borrower desires to issue and
sell, upon the terms and conditions set forth in this Agreement, a Secured
Promissory Note, in the form attached hereto as Exhibit A, in the original
principal amount of $6,015,000.00 (the “Note”).

 

C.               Dermal Diagnostics and Trial Clinic are subsidiaries of Company
that (i) are involved in Company’s ongoing operations, (ii) hold and/or control
various assets, and (iii) are co-borrowers under the Note.

 

D.               The proceeds from the Note will provide substantial benefits to
each of Company, Dermal Diagnostics and Trial Clinic.

 

E.               This Agreement, the Note, the Security Agreement (as defined
below), and all other certificates, documents, agreements, resolutions and
instruments delivered to any party under or in connection with this Agreement,
as the same may be amended from time to time, are collectively referred to
herein as the “Transaction Documents”.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1.Purchase and Sale of Note.

 

1.1.           Purchase of Note. Borrower shall issue and sell to Investor and
Investor shall purchase from Borrower the Note. In consideration thereof,
Investor shall pay (i) the amount designated as the initial cash purchase price
on the signature page to this Agreement (the “Initial Cash Purchase Price”), and
(ii) issue to Borrower the Investor Notes (the sum of the initial principal
amounts of the Investor Notes, together with the Initial Cash Purchase Price,
the “Purchase Price”). The Purchase Price, the OID (as defined below), and the
Transaction Expense Amount (as defined below) are allocated as set forth in the
table attached hereto as Exhibit B.

 

1.2.           Form of Payment. On the Closing Date (as defined below), (i)
Investor shall pay the Purchase Price to Borrower by delivering the following at
the Closing: (A) the Initial Cash Purchase Price via wire transfer of
immediately available funds, (B) Investor Note #1 in the principal amount of

$2,000,000.00 duly executed and substantially in the form attached hereto as
Exhibit C (“Investor Note #1”), and (C) Investor Note #2 in the principal amount
of $2,000,000.00 duly executed and substantially in the form attached hereto as
Exhibit C (“Investor Note #2,” and together with Investor Note #1, the

 

1 
 

 

“Investor Notes”), and (ii) Borrower shall deliver the duly executed Note on
behalf of Borrower, to Investor, against delivery of such Purchase Price.

 

1.3.           Closing Date. Subject to the satisfaction (or written waiver) of
the conditions set forth in Section 5 and Section 6 below, the date of the
issuance and sale of the Note pursuant to this Agreement (the “Closing Date”)
shall be April 15, 2020, or another mutually agreed upon date. The closing of
the transactions contemplated by this Agreement (the “Closing”) shall occur on
the Closing Date by means of the exchange by email of .pdf documents, but shall
be deemed for all purposes to have occurred at the offices of Hansen Black
Anderson Ashcraft PLLC in Lehi, Utah.

 

1.4.           Collateral for the Note. The Note shall be secured by the
collateral set forth in that certain Security Agreement attached hereto as
Exhibit D listing certain of Borrower’s assets as security for Borrower’s
obligations under the Transaction Documents (the “Security Agreement”).

 

1.5.           Original Issue Discount; Transaction Expense Amount. The Note
carries an original issue discount of $1,000,000.00 (the “OID”). In addition,
Borrower agrees to pay $15,000.00 to Investor to cover Investor’s legal fees,
accounting costs, due diligence, monitoring and other transaction costs incurred
in connection with the purchase and sale of the Note (the “Transaction Expense
Amount”), all of which amount is included in the initial principal balance of
the Note. The “Purchase Price”, therefore, shall be $5,000,000.00, computed as
follows: $6,015,000.00 initial principal balance, less the OID, less the
Transaction Expense Amount. The portions of the OID and the Transaction Expense
Amount allocated to the Initial Cash Purchase Price are as set forth on Exhibit
B.

 

2.                Investor’s Representations and Warranties. Investor represents
and warrants to Borrower that as of the Closing Date: (i) this Agreement and the
Investor Notes have been duly and validly authorized;

(ii) this Agreement constitutes a valid and binding agreement of Investor
enforceable in accordance with its terms; and (iii) Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D of the 1933
Act.

 

3.Borrower Representation and Warranties.

 

3.1.           Company’s Representations and Warranties. Company represents and
warrants to Investor that as of the Closing Date: (i) Company is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation and has the requisite corporate power to own its
properties and to carry on its business as now being conducted; (ii) Company is
duly qualified as a foreign corporation to do business and is in good standing
in each jurisdiction where the nature of the business conducted or property
owned by it makes such qualification necessary; (iii) Company has registered its
shares of common stock, $0.001 per share (the “Common Stock”), under Section
12(g) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), and
is obligated to file reports pursuant to Section 13 or Section 15(d) of the 1934
Act; (iv) each of the Transaction Documents and the transactions contemplated
hereby and thereby, have been duly and validly authorized by Company and all
necessary actions have been taken; (v) this Agreement, the Note, the Security
Agreement, and the other Transaction Documents have been duly executed and
delivered by Company and constitute the valid and binding obligations of Company
enforceable in accordance with their terms; (vi) the execution and delivery of
the Transaction Documents by Company and the consummation by Company of the
other transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Company of any of the terms or provisions
of, or constitute a default under (a) Company’s certificate of incorporation or
bylaws, each as currently in effect, (b) any indenture, mortgage, deed of trust,
or other material agreement or instrument to which Company is a party or by
which it or any of its properties or assets are bound, or (c) any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having

 

 

2 
 

 

jurisdiction over Company or any of Company’s properties or assets; (vii) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Company is required to be obtained by Company
for the issuance of the Note to Investor or the entering into of the Transaction
Documents; (viii) none of Company’s filings with the SEC contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading; (ix) Company has filed all reports, schedules, forms, statements and
other documents required to be filed by Company with the SEC under the 1934 Act
on a timely basis or has received a valid extension of such time of filing and
has filed any such report, schedule, form, statement or other document prior to
the expiration of any such extension; (x) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Company, threatened against Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person; (xi) Company has not
consummated any financing transaction that has not been disclosed in a periodic
filing or current report with the SEC under the 1934 Act; (xii) Company is not,
nor has it been at any time in the previous twelve (12) months, a “Shell
Company,” as such type of “issuer” is described in Rule 144(i)(1) under the 1933
Act; (xiii) Investor shall have no obligation with respect to any commissions,
placement agent or finder’s fees or similar payments (“Broker Fees”) or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this subsection that may be due in connection with the
transactions contemplated hereby and Company shall indemnify and hold harmless
each of Investor, Investor’s employees, officers, directors, stockholders,
managers, agents, and partners, and their respective affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorneys’ fees) and expenses suffered in respect of any such claimed or
existing Broker Fees; (xiv) neither Investor nor any of its officers, directors,
members, managers, employees, agents or representatives has made any
representations or warranties to Company or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Company is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xv) Company acknowledges that the State
of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.2 below, shall be applicable to the
Transaction Documents and the transactions contemplated therein; (xvi) the
proceeds from the Note will provide substantial benefits to Company; and (xvii)
Company has performed due diligence and background research on Investor and its
affiliates including, without limitation, John M. Fife, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Company, being aware of the matters
described in subsection (xvii) above, acknowledges and agrees that such matters,
or any similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify, offset or reduce such obligations.

 

3.2.           Dermal Diagnostics Representations and Warranties. Dermal
Diagnostics represents and warrants to Investor that as of the Closing Date: (i)
Dermal Diagnostics is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted; (ii) Dermal Diagnostics is duly qualified as a foreign corporation to
do business and is in good standing in each

 

 

3 
 

 

jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary; (iii) each of the Transaction Documents and
the transactions contemplated hereby and thereby, have been duly and validly
authorized by Dermal Diagnostics and all necessary actions have been taken; (iv)
this Agreement, the Note, and the other Transaction Documents have been duly
executed and delivered by Dermal Diagnostics and constitute the valid and
binding obligations of Dermal Diagnostics enforceable in accordance with their
terms; (v) the execution and delivery of the Transaction Documents by Dermal
Diagnostics and the consummation by Dermal Diagnostics of the other transactions
contemplated by the Transaction Documents do not and will not conflict with or
result in a breach by Dermal Diagnostics of any of the terms or provisions of,
or constitute a default under (a) Dermal Diagnostics’ formation documents or
bylaws, each as currently in effect, (b) any indenture, mortgage, deed of trust,
or other material agreement or instrument to which Dermal Diagnostics is a party
or by which it or any of its properties or assets are bound, or (c) any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal, state or foreign regulatory body,
administrative agency, or other governmental body having jurisdiction over
Dermal Diagnostics or any of Dermal Diagnostics’ properties or assets; (vi) no
further authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders or any lender of Dermal Diagnostics is required to be obtained
by Dermal Diagnostics for the issuance of the Note to Investor or the entering
into of the Transaction Documents; (vii) there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board or body pending
or, to the knowledge of Dermal Diagnostics, threatened against or affecting
Dermal Diagnostics before or by any governmental authority or non-governmental
department, commission, board, bureau, agency or instrumentality or any other
person, wherein an unfavorable decision, ruling or finding would adversely
affect the validity or enforceability of, or the authority or ability of Dermal
Diagnostics to perform its obligations under, any of the Transaction Documents;
(viii) with respect to any Broker Fees that will or would become due and owing
by Dermal Diagnostics to any person or entity as a result of this Agreement or
the transactions contemplated hereby, any such Broker Fees will be made in full
compliance with all applicable laws and regulations and only to a person or
entity that is a registered investment adviser or registered broker-dealer; (ix)
Investor shall have no obligation with respect to any Broker Fees or with
respect to any claims made by or on behalf of other persons for fees of a type
contemplated in this subsection that may be due in connection with the
transactions contemplated hereby and Dermal Diagnostics shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all claims, losses, damages, costs (including the costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed or existing Broker Fees; (x) neither Investor nor any of its officers,
directors, members, managers, employees, agents or representatives has made any
representations or warranties to Dermal Diagnostics or any of its officers,
directors, employees, agents or representatives except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Dermal Diagnostics is
not relying on any representation, warranty, covenant or promise of Investor or
its officers, directors, members, managers, employees, agents or representatives
other than as set forth in the Transaction Documents; (xi) Dermal Diagnostics
acknowledges that the State of Utah has a reasonable relationship and sufficient
contacts to the transactions contemplated by the Transaction Documents and any
dispute that may arise related thereto such that the laws and venue of the State
of Utah, as set forth more specifically in Section 8.2 below, shall be
applicable to the Transaction Documents and the transactions contemplated
therein; (xii) the proceeds from the Note will provide substantial benefits to
Dermal Diagnostics; and (xiii) Dermal Diagnostics has performed due diligence
and background research on Investor and its affiliates including, without
limitation, John M. Fife, and, to its satisfaction, has made inquiries with
respect to all matters Dermal Diagnostics may consider relevant to the
undertakings and relationships contemplated by the Transaction Documents
including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Dermal Diagnostics, being aware of the
matters described in subsection (xiii) above,

 

 

4 
 

 

acknowledges and agrees that such matters, or any similar matters, have no
bearing on the transactions contemplated by the Transaction Documents and
covenants and agrees it will not use any such information as a defense to
performance of its obligations under the Transaction Documents or in any attempt
to avoid, modify or reduce such obligations.

 

3.3.           Trial Clinic Representations and Warranties. Trial Clinic
represents and warrants to Investor that as of the Closing Date: (i) Trial
Clinic is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation and has the requisite corporate
power to own its properties and to carry on its business as now being conducted;
(ii) Trial Clinic is duly qualified as a foreign corporation to do business and
is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary; (iii) each
of the Transaction Documents and the transactions contemplated hereby and
thereby, have been duly and validly authorized by Trial Clinic and all necessary
actions have been taken; (iv) this Agreement, the Note, and the other
Transaction Documents have been duly executed and delivered by Trial Clinic and
constitute the valid and binding obligations of Trial Clinic enforceable in
accordance with their terms; (v) the execution and delivery of the Transaction
Documents by Trial Clinic and the consummation by Trial Clinic of the other
transactions contemplated by the Transaction Documents do not and will not
conflict with or result in a breach by Trial Clinic of any of the terms or
provisions of, or constitute a default under (a) Trial Clinic’s formation
documents or bylaws, each as currently in effect, (b) any indenture, mortgage,
deed of trust, or other material agreement or instrument to which Trial Clinic
is a party or by which it or any of its properties or assets are bound, or (c)
any existing applicable law, rule, or regulation or any applicable decree,
judgment, or order of any court, United States federal, state or foreign
regulatory body, administrative agency, or other governmental body having
jurisdiction over Trial Clinic or any of Trial Clinic’s properties or assets;
(vi) no further authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders or any lender of Trial Clinic is required to be
obtained by Trial Clinic for the issuance of the Note to Investor or the
entering into of the Transaction Documents; (vii) there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board or
body pending or, to the knowledge of Trial Clinic, threatened against or
affecting Trial Clinic before or by any governmental authority or
non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would adversely affect the validity or enforceability of, or the
authority or ability of Trial Clinic to perform its obligations under, any of
the Transaction Documents; (viii) with respect to any Broker Fees that will or
would become due and owing by Trial Clinic to any person or entity as a result
of this Agreement or the transactions contemplated hereby, any such Broker Fees
will be made in full compliance with all applicable laws and regulations and
only to a person or entity that is a registered investment adviser or registered
broker-dealer; (ix) Investor shall have no obligation with respect to any Broker
Fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Trial Clinic shall indemnify and
hold harmless each of Investor, Investor’s employees, officers, directors,
stockholders, managers, agents, and partners, and their respective affiliates,
from and against all claims, losses, damages, costs (including the costs of
preparation and attorneys’ fees) and expenses suffered in respect of any such
claimed or existing Broker Fees; (x) neither Investor nor any of its officers,
directors, members, managers, employees, agents or representatives has made any
representations or warranties to Trial Clinic or any of its officers, directors,
employees, agents or representatives except as expressly set forth in the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by the Transaction Documents, Trial Clinic is not relying on any
representation, warranty, covenant or promise of Investor or its officers,
directors, members, managers, employees, agents or representatives other than as
set forth in the Transaction Documents; (xi) Trial Clinic acknowledges that the
State of Utah has a reasonable relationship and sufficient contacts to the
transactions contemplated by the Transaction Documents and any dispute that may
arise related thereto such that the laws and venue of the State of Utah, as set
forth more specifically in Section 8.2 below, shall be applicable to the
Transaction Documents and the transactions

 

 

5 
 

 

contemplated therein; (xii) the proceeds from the Note will provide substantial
benefits to Trial Clinic; and

(xiii) Trial Clinic has performed due diligence and background research on
Investor and its affiliates including, without limitation, John M. Fife, and, to
its satisfaction, has made inquiries with respect to all matters Trial Clinic
may consider relevant to the undertakings and relationships contemplated by the
Transaction Documents including, among other things, the following:
http://investing.businessweek.com/research/stocks/people/person.asp?personId=7505107&ticker=UAHC;
SEC Civil Case No. 07-C-0347 (N.D. Ill.); SEC Civil Action No. 07-CV-347 (N.D.
Ill.); and FINRA Case #2011029203701. Trial Clinic, being aware of the matters
described in subsection 3.2(xiii) above, acknowledges and agrees that such
matters, or any similar matters, have no bearing on the transactions
contemplated by the Transaction Documents and covenants and agrees it will not
use any such information as a defense to performance of its obligations under
the Transaction Documents or in any attempt to avoid, modify or reduce such
obligations.

 

4.                Company Covenants. Until all of Borrower’s obligations under
the Note are paid and performed in full, or within the timeframes otherwise
specifically set forth below, Company will at all times comply with the
following covenants: (i) Company will timely file on the applicable deadline all
reports required to be filed with the SEC pursuant to Sections 13 or 15(d) of
the 1934 Act, and will take all reasonable action under its control to ensure
that adequate current public information with respect to Company, as required in
accordance with Rule 144 of the 1933 Act, is publicly available, and will not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would permit such
termination; (ii) the Common Stock shall be listed or quoted for trading on any
of (a) NYSE, (b) NASDAQ, (c) OTCQX, or (d) OTCQB; (iii) trading in Company’s
Common Stock will not, for a period of fifteen (15) consecutive days, be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease trading on
Company’s principal trading market; (iv) Borrower will not enter into any
financing transaction with John Kirkland or any entity owned by or affiliated
with John Kirkland; and (v) Borrower will not transfer, assign, sell, pledge,
hypothecate or otherwise alienate or encumber the Investor Notes in any way
without the prior written consent of Investor, which consent may be given or
withheld in Investor’s sole and absolute discretion.

 

5.                Conditions to Borrower’s Obligation to Sell. The obligation of
Borrower hereunder to issue and sell the Note to Investor at the Closing is
subject to the satisfaction, on or before the Closing Date, of each of the
following conditions:

 

5.1.           Investor shall have executed this Agreement and the Investor
Notes and delivered the same to Borrower.

 

5.2.           Investor shall have delivered the Initial Cash Purchase Price to
Borrower in accordance with Section 1.2 above.

 

6.                Conditions to Investor’s Obligation to Purchase. The
obligation of Investor hereunder to purchase the Note at the Closing is subject
to the satisfaction, on or before the Closing Date, of each of the following
conditions, provided that these conditions are for Investor’s sole benefit and
may be waived by Investor at any time in its sole discretion:

 

6.1.           Borrower shall have executed this Agreement, the Security
Agreement, and the Note, and delivered the same to Investor.

 

6.2.           Company shall have delivered to Investor a fully executed
Secretary’s Certificate substantially in the form attached hereto as Exhibit E
evidencing Borrower’s approval of the Transaction Documents.

 

6 
 

 

6.3.           Borrower shall have delivered to Investor fully executed copies
of all other Transaction Documents required to be executed by Borrower herein or
therein.

 

7.OFAC; Patriot Act.

 

7.1.           OFAC Certification. Borrower certifies that (i) it is not acting
on behalf of any person, group, entity, or nation named by any Executive Order
or the United States Treasury Department, through its Office of Foreign Assets
Control (“OFAC”) or otherwise, as a terrorist, “Specially Designated Nation”,
“Blocked Person”, or other banned or blocked person, entity, nation, or
transaction pursuant to any law, order, rule or regulation that is enforced or
administered by OFAC or another department of the United States government, and
(ii) Borrower is not engaged in this transaction on behalf of, or instigating or
facilitating this transaction on behalf of, any such person, group, entity or
nation.

 

7.2.           Foreign Corrupt Practices. Neither Borrower, nor any of its
subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of Borrower or any subsidiary has, in the course of his actions for,
or on behalf of, Borrower, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended, or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

7.3.           Patriot Act. Borrower shall not (i) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the OFAC) that prohibits or limits Investor from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, or (ii) fail to provide documentary and other evidence of
Borrower’s identity as may be requested by Investor at any time to enable
Investor to verify Borrower’s identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318. Borrower shall comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect. Upon Investor’s request from time to
time, Borrower shall certify in writing to Investor that Borrower’s
representations, warranties and obligations under this Section 7.3 remain true
and correct and have not been breached. Borrower shall immediately notify
Investor in writing if any of such representations, warranties or covenants are
no longer true or have been breached or if Borrower has a reasonable basis to
believe that they may no longer be true or have been breached. In connection
with such an event, Borrower shall comply with all requirements of law and
directives of governmental authorities and, at Investor’s request, provide to
Investor copies of all notices, reports and other communications exchanged with,
or received from, governmental authorities relating to such an event. Borrower
shall also reimburse Investor any expense incurred by Investor in evaluating the
effect of such an event on the loan secured hereby, in obtaining any necessary
license from governmental authorities as may be necessary for Investor to
enforce its rights under the Transaction Documents, and in complying with all
requirements of law applicable to Investor as the result of the existence of
such an event and for any penalties or fines imposed upon Investor as a result
thereof.

 

8.                Miscellaneous. The provisions set forth in this Section 8
shall apply to this Agreement, as well as all other Transaction Documents as if
these terms were fully set forth therein; provided, however, that in the event
there is a conflict between any provision set forth in this Section 8 and any
provision in any other Transaction Document, the provision in such other
Transaction Document shall govern.

 

8.1.           Arbitration of Claims. The parties shall submit all Claims (as
defined in Exhibit F) arising under this Agreement or any other Transaction
Document or any other agreement between the parties and their affiliates or any
Claim relating to the relationship of the parties to binding arbitration

 

7 
 

 

pursuant to the arbitration provisions set forth in Exhibit F attached hereto
(the “Arbitration Provisions”). For the avoidance of doubt, the parties agree
that the injunction described in Section 8.3 below may be pursued in an
arbitration that is separate and apart from any other arbitration regarding all
other Claims arising under the Transaction Documents. The parties hereby
acknowledge and agree that the Arbitration Provisions are unconditionally
binding on the parties hereto and are severable from all other provisions of
this Agreement. By executing this Agreement, Borrower represents, warrants and
covenants that Borrower has reviewed the Arbitration Provisions carefully,
consulted with legal counsel about such provisions (or waived its right to do
so), understands that the Arbitration Provisions are intended to allow for the
expeditious and efficient resolution of any dispute hereunder, agrees to the
terms and limitations set forth in the Arbitration Provisions, and that Borrower
will not take a position contrary to the foregoing representations. Borrower
acknowledges and agrees that Investor may rely upon the foregoing
representations and covenants of Borrower regarding the Arbitration Provisions.

 

8.2.           Governing Law; Venue. This Agreement shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah. Each party consents to and expressly
agrees that the exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Salt Lake County, Utah. Without modifying the parties’
obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents, each party hereto hereby (i) consents to and expressly submits to the
exclusive personal jurisdiction of any state or federal court sitting in Salt
Lake County, Utah, (ii) expressly submits to the exclusive venue of any such
court for the purposes hereof, and (iii) waives any claim of improper venue and
any claim or objection that such courts are an inconvenient forum or any other
claim, defense or objection to the bringing of any such proceeding in such
jurisdiction or to any claim that such venue of the suit, action or proceeding
is improper. Finally, Borrower covenants and agrees to name Investor as a party
in interest in, and provide written notice to Investor in accordance with
Section 8.11 below prior to bringing or filing any action (including without
limitation any filing or action against any person or entity that is not a party
to this Agreement) that is related in any way to the Transaction Documents or
any transaction contemplated herein or therein, and further agrees to timely
name Investor as a party to any such action. Borrower acknowledges that the
governing law and venue provisions set forth in this Section 8.2 are material
terms to induce Investor to enter into the Transaction Documents and that but
for Borrower’s agreements set forth in this Section 8.2 Investor would not have
entered into the Transaction Documents.

 

8.3.           Specific Performance. Borrower acknowledges and agrees that
Investor may suffer irreparable harm in the event that Borrower fails to perform
any material provision of this Agreement or any of the other Transaction
Documents in accordance with its specific terms. It is accordingly agreed that
Investor shall be entitled to one or more injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which the Investor may be entitled
under the Transaction Documents, at law or in equity. Borrower specifically
agrees that following an Event of Default (as defined in the Note) under the
Note, Investor shall have the right to seek and receive injunctive relief from a
court or an arbitrator prohibiting Borrower from issuing any of its common or
preferred stock to any party unless the Note is being paid in full
simultaneously with such issuance. Borrower specifically acknowledges that
Investor’s right to obtain specific performance constitutes bargained for
leverage and that the loss of such leverage would result in irreparable harm to
Investor. For the avoidance of doubt, in the event Investor seeks to obtain an
injunction from a court or an arbitrator against Borrower or specific
performance of any provision of any Transaction Document, such action shall not
be a waiver of any right of Investor under any Transaction Document, at law, or
in equity, including without limitation its rights to

 

8 
 

 

arbitrate any Claim pursuant to the terms of the Transaction Documents, nor
shall Investor’s pursuit of an injunction prevent Investor, under the doctrines
of claim preclusion, issues preclusion, res judicata or other similar legal
doctrines, from pursuing other Claims in the future in a separate arbitration.

 

8.4.           Counterparts. Each Transaction Document may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one instrument. The parties hereto confirm that
any electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

8.5.           Document Imaging. Investor shall be entitled, in its sole
discretion, to image or make copies of all or any selection of the agreements,
instruments, documents, and items and records governing, arising from or
relating to any of Borrower’s loans, including, without limitation, this
Agreement and the other Transaction Documents, and Investor may destroy or
archive the paper originals. The parties hereto (i) waive any right to insist or
require that Investor produce paper originals,

(ii) agree that such images shall be accorded the same force and effect as the
paper originals, (iii) agree that Investor is entitled to use such images in
lieu of destroyed or archived originals for any purpose, including as admissible
evidence in any demand, presentment or other proceedings, and (iv) further agree
that any executed facsimile (faxed), scanned, emailed, or other imaged copy of
this Agreement or any other Transaction Document shall be deemed to be of the
same force and effect as the original manually executed document.

 

8.6.           Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

8.7.           Severability. In the event that any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

8.8.           Entire Agreement. This Agreement, together with the other
Transaction Documents, contains the entire understanding of the parties with
respect to the matters covered herein and therein and, except as specifically
set forth herein or therein, neither Borrower nor Investor makes any
representation, warranty, covenant or undertaking with respect to such matters.
For the avoidance of doubt, all prior term sheets or other documents between
Borrower and Investor, or any affiliate thereof, related to the transactions
contemplated by the Transaction Documents (collectively, “Prior Agreements”),
that may have been entered into between Borrower and Investor, or any affiliate
thereof, are hereby null and void and deemed to be replaced in their entirety by
the Transaction Documents. To the extent there is a conflict between any term
set forth in any Prior Agreement and the term(s) of the Transaction Documents,
the Transaction Documents shall govern.

 

8.9.           No Reliance. Borrower acknowledges and agrees that neither
Investor nor any of its officers, directors, members, managers, representatives
or agents has made any representations or warranties to Borrower or any of its
officers, directors, representatives, agents or employees except as expressly
set forth in the Transaction Documents and, in making its decision to enter into
the transactions contemplated by the Transaction Documents, Borrower is not
relying on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.

 

9 
 

 

8.10.        Amendments. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by both parties hereto.

 

8.11.        Notices. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third business day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third business day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Borrower:

 

Nemaura Medical Inc. Attn: Dewan Chowdhury 57th Street

Manhattan, New York 10019

 

With a copy to (which copy shall not constitute notice): Anthony L.G., PLLC

Attn: Laura Anthony

625 N. Flagler Drive, Suite 600 West Palm Beach, FL 33401

 

If to Investor:

 

Chicago Venture Partners, L.P. Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

With a copy to (which copy shall not constitute notice): Hansen Black Anderson
Ashcraft PLLC

Attn: Jonathan K. Hansen

3051 West Maple Loop Drive, Suite 325 Lehi, Utah 84043

8.12.        Successors and Assigns. This Agreement or any of the severable
rights and obligations inuring to the benefit of or to be performed by Investor
hereunder may be assigned by Investor to its affiliates, in whole or in part,
without the need to obtain Borrower’s consent thereto. Except as set forth
above, neither Investor nor Borrower may assign its rights or obligations under
this Agreement or delegate its duties hereunder without the prior written
consent of the other party.

 

8.13.        Survival. The representations and warranties of the parties and the
agreements and covenants set forth in this Agreement shall survive the Closing
hereunder notwithstanding any due diligence investigation conducted by or on
behalf of each party. Each party agrees to indemnify and hold harmless the other
and all its respective officers, directors, employees, attorneys, and agents for
loss or damage

 

10 
 

 

arising as a result of or related to any breach or alleged breach by the other
party of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement,
including advancement of expenses as they are incurred.

 

8.14.        Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.15.        Rights and Remedies Cumulative. All rights, remedies, and powers
conferred in this Agreement and the Transaction Documents are cumulative and not
exclusive of any other rights or remedies, and shall be in addition to every
other right, power, and remedy that any party may have, whether specifically
granted in this Agreement or any other Transaction Document, or existing at law,
in equity, or by statute, and any and all such rights and remedies may be
exercised from time to time and as often and in such order as such party may
deem expedient.

 

8.16.        Attorneys’ Fees and Cost of Collection. In the event any suit,
action or arbitration is filed by either party against the other to interpret or
enforce any of the Transaction Documents, the unsuccessful party to such action
agrees to pay to the prevailing party all costs and expenses, including
attorneys’ fees incurred therein, including the same with respect to an appeal.
The “prevailing party” shall be the party in whose favor a judgment is entered,
regardless of whether judgment is entered on all claims asserted by such party
and regardless of the amount of the judgment; or where, due to the assertion of
counterclaims, judgments are entered in favor of and against both parties, then
the arbitrator shall determine the “prevailing party” by taking into account the
relative dollar amounts of the judgments or, if the judgments involve
nonmonetary relief, the relative importance and value of such relief. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Note is placed in
the hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Investor otherwise takes action to collect
amounts due under the Note or to enforce the provisions of the Note, or (ii)
there occurs any bankruptcy, reorganization, receivership of Borrower or other
proceedings affecting Borrower’s creditors’ rights and involving a claim under
the Note; then Borrower shall pay the costs incurred by Investor for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees, expenses, deposition costs, and disbursements.

 

8.17.        Waiver. No waiver of any provision of this Agreement shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

8.18.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES
HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR

 

 

11 
 

 

REGULATION. FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY
AND VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

8.19.        Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement and the other Transaction
Documents.

 

8.20.        Voluntary Agreement. Borrower has carefully read this Agreement and
each of the other Transaction Documents and has asked any questions needed for
Borrower to understand the terms, consequences and binding effect of this
Agreement and each of the other Transaction Documents and fully understand them.
Borrower has had the opportunity to seek the advice of an attorney of Borrower’s
choosing, or has waived the right to do so, and is executing this Agreement and
each of the other Transaction Documents voluntarily and without any duress or
undue influence by Investor or anyone else.

 

8.21.        Joint and Several Obligations. To the extent applicable, any
references in this Agreement and each of the other Transaction Documents to
Borrower refer to each person or entity constituting Borrower jointly and
severally, and all promises, agreements, covenants, waivers, consents,
representations, warranties, and other provisions in this Agreement are made by
and are binding upon each such undersigned person or entity, jointly and
severally.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

12 
 

 

IN WITNESS WHEREOF, the undersigned Investor and Borrower have caused this
Agreement to be duly executed as of the date first above written.

 



SUBSCRIPTION AMOUNT:       Principal Amount of Note: $6,015,000.00     Initial
Cash Purchase Price: $1,000,000.00

 



 

  INVESTOR:       CHICAGO VENTURE PARTNERS, L.P.       By: Chicago Venture
Management, L.L.C., its General Partner           By:  CVM, Inc., its Manager  
             By: John M. Fife             John M. Fife
 

 

  BORROWER:       NEMAURA MEDICAL INC.           By:       /s/ Dewan F.H.
Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO

 

      DERMAL DIAGNOSTICS LIMITED           By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO





 



  TRIAL CLINIC LIMITED       By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO



 

 

 

 

[Signature Page to Note Purchase Agreement]

 

13 
 

 

 

 

 

ATTACHED EXHIBITS:

 

Exhibit A Note

Exhibit B Allocation of Purchase Price Exhibit C Form of Investor Note Exhibit D
Security Agreement

Exhibit E Secretary’s Certificate Exhibit F Arbitration Provisions

 

 

 

 

 

 

[Signature Page to Note Purchase Agreement]

 

14 
 

 

Exhibit A

SECURED PROMISSORY NOTE

 

Effective Date: April 15, 2020 U.S. $6,015,000.00

 

FOR VALUE RECEIVED, NEMAURA MEDICAL INC., a Nevada corporation (“Company”),
DERMAL DIAGNOSTICS LIMITED, an England and Wales corporation (“Dermal
Diagnostics”), and TRIAL CLINIC LIMITED, an England and Wales corporation
(“Trial Clinic,” and together with Dermal Diagnostics, “Borrower”), jointly and
severally promise to pay to CHICAGO VENTURE PARTNERS, L.P., a Utah limited
partnership, or its successors or assigns (“Lender”), $6,015,000.00 and any
fees, charges, and late fees accrued hereunder on the date that is twenty-four
(24) months after the Purchase Price Date (the “Maturity Date”) in accordance
with the terms set forth herein. This Secured Promissory Note (this “Note”) is
issued and made effective as of April 15, 2020 (the “Effective Date”). This Note
is issued pursuant to that certain Note Purchase Agreement dated April 15, 2020,
as the same may be amended from time to time, by and between Borrower and Lender
(the “Purchase Agreement”). Certain capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.

 

This Note carries an OID of $1,000,000.00. In addition, Borrower agrees to pay
$15,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is fully earned and included in the initial principal balance of
this Note. The purchase price for this Note shall be $5,000,000.00 (the
“Purchase Price”), computed as follows: $6,015,000.00 original principal
balance, less the OID, less the Transaction Expense Amount. The Purchase Price
shall be payable by Lender by delivery of the Investor Notes (as defined in the
Purchase Agreement) and payment of the Initial Cash Purchase Price (as defined
the Purchase Agreement) by wire transfer of immediately available funds.

 

1.Payment; Prepayment; Monitoring Fee.

 

1.1.           Payment. All payments owing hereunder shall be in lawful money of
the United States of America and delivered to Lender at the address or bank
account furnished to Borrower for that purpose. All payments shall be applied
first to (a) costs of collection, if any, then to (b) fees and charges, if any,
then to (c) accrued and unpaid monitoring fees, and thereafter, to (d)
principal.

 

1.2.           Prepayment. Borrower shall have the right to prepay all or any
portion of the Outstanding Balance. If Borrower exercises its right to prepay
this Note, Borrower shall make payment to Lender of an amount in cash equal to
110% multiplied by the portion of the Outstanding Balance Borrower elects to
repay.

 

1.3.           Monitoring Fee. Beginning on May 1, 2020 and continuing on the
first day of each month thereafter until this Note has been paid in full, a
monitoring fee equal to 0.833% of the then-current Outstanding Balance will
automatically be added to the Outstanding Balance.

 

2.                Security. This Note is secured by the Security Agreement (as
defined in the Purchase Agreement), executed by Borrower in favor of Lender
encumbering the collateral set forth therein, as more specifically set forth in
the Security Agreement, all the terms and conditions of which are hereby
incorporated into and made a part of this Note.

 

3.                Redemption. Beginning on the date that is six (6) months after
the Purchase Price Date, Lender shall have the right, exercisable at any time in
its sole and absolute discretion, to redeem any amount of this Note up to the
Maximum Monthly Redemption Amount (such amount, the “Redemption Amount”) per
calendar month by providing written notice to Borrower (each, a “Redemption
Notice”). For the

 

 

1 
 

 

avoidance of doubt, Lender may submit to Borrower one (1) or more Redemption
Notices in any given calendar month so long as the aggregate amount being
redeemed in such month does not exceed the Maximum Monthly Redemption Amount.
Upon receipt of any Redemption Notice, Borrower shall pay the applicable
Redemption Amount in cash to Lender within five (5) Trading Days of Borrower’s
receipt of such Redemption Notice.

 

4.Defaults and Remedies.

 

4.1.           Defaults. The following are events of default under this Note
(each, an “Event of Default”): (a) Borrower fails to pay any principal,
monitoring or other fees, charges, or any other amount when due and payable
hereunder; (b) a receiver, trustee or other similar official shall be appointed
over Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; (c) Borrower becomes insolvent or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; (d) Borrower makes a general assignment for
the benefit of creditors; (e) Borrower files a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign);

(f) an involuntary bankruptcy proceeding is commenced or filed against Borrower;
(g) Borrower or any pledgor, trustor, or guarantor of this Note defaults or
otherwise fails to observe or perform any covenant, obligation, condition or
agreement of Borrower or such pledgor, trustor, or guarantor contained herein or
in any other Transaction Document (as defined in the Purchase Agreement); (h)
the occurrence of a Fundamental Transaction without Lender’s prior written
consent; (i) any representation, warranty or other statement made or furnished
by or on behalf of Borrower or any pledgor, trustor, or guarantor of this Note
to Lender herein, in any Transaction Document, or otherwise in connection with
the issuance of this Note is false, incorrect, incomplete or misleading in any
material respect when made or furnished; and (j) any United States money
judgment, writ or similar process is entered or filed against Borrower or any
subsidiary of Borrower or any of its property or other assets for more than
$1,000,000.00, and shall remain unvacated, unbonded or unstayed for a period of
twenty (20) calendar days unless otherwise consented to by Lender. The
occurrence of any event described above in Section 4.1(g) – (j) shall not be
considered an Event of Default hereunder if such event is cured within fifteen
(15) days of the occurrence thereof.

 

4.2.           Remedies. At any time and from time to time after Lender becomes
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, monitoring fees shall accrue on the Outstanding Balance beginning on
the date the applicable Event of Default occurred at a rate equal to the lesser
of twenty-two percent (22%) per annum or the maximum rate permitted under
applicable law (“Default Monitoring Fees”). In connection with acceleration
described herein, Lender need not provide, and Borrower hereby waives, any
presentment, demand, protest or other notice of any kind, and Lender

 

 

2 
 

 

may immediately and without expiration of any grace period enforce any and all
of its rights and remedies hereunder and all other remedies available to it
under applicable law. Such acceleration may be rescinded and annulled by Lender
at any time prior to payment hereunder and Lender shall have all rights as a
holder of the Note until such time, if any, as Lender receives full payment
pursuant to this Section 4.2. No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon. Nothing
herein shall limit Lender’s right to pursue any other remedies available to it
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.

 

5.                Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset, deduction or counterclaim of any kind (except as
set forth in Section 16 below). Borrower hereby waives any rights of offset it
now has or may have hereafter against Lender, its successors and assigns, and
agrees to make the payments called for herein in accordance with the terms of
this Note.

 

6.                Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.

 

7.                Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel.

 

8.                Governing Law; Venue. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

9.                Arbitration of Disputes. By its issuance or acceptance of this
Note, each party agrees to be bound by the Arbitration Provisions (as defined in
the Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

10.             Cancellation. After repayment of the entire Outstanding Balance,
this Note shall be deemed paid in full, shall automatically be deemed canceled,
and shall not be reissued.

 

11.             Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.

 

12.             Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note may be offered, sold, assigned or
transferred by Lender without the consent of Borrower, so long as such transfer
is in accordance with applicable federal and state securities laws.

 

13.             Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled “Notices.”

 

14.             Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future rates,
future share

 

 

3 
 

 

prices, future trading volumes and other relevant factors. Accordingly, Lender
and Borrower agree that any fees, balance adjustments, Default Monitoring Fees
or other charges assessed under this Note are not penalties but instead are
intended by the parties to be, and shall be deemed, liquidated damages.

 

15.             Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
Borrower and Lender to the fullest extent permitted by law and the balance of
this Note shall remain in full force and effect.

 

16.             Offset Rights. Notwithstanding anything to the contrary herein
or in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Investor Notes that, under certain circumstances, permits Lender to deduct
amounts owed by Borrower under this Note from amounts otherwise owed by Lender
under the Investor Notes (the “Lender Offset Right”), and (b) at any time
Borrower shall be entitled to deduct and offset any amount owing by Lender under
any Investor Note plus the portion of the OID attributable to such Investor Note
from any amount owed by Borrower under this Note (the “Borrower Offset Right”).
In order to exercise the Borrower Offset Right, Borrower must deliver to Lender
written notice of its intent to exercise the Borrower Offset Right. For the
avoidance of doubt, Borrower shall not incur any prepayment premium set forth in
Section Error! Reference source not found. hereof with respect to any portions
of this Note that are satisfied by way of a Borrower Offset Right.

 

17.             Joint and Several Obligations. To the extent applicable, any
references in this Note to Borrower refer to each person or entity constituting
Borrower jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties, and other provisions in this
Note are made by and are binding upon each such undersigned person or entity,
jointly and severally.

 

 

[Remainder of page intentionally left blank; signature page follows]

 

 

4 
 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective

Date.

 



  BORROWER:       NEMAURA MEDICAL INC.           By:       /s/ Dewan F.H.
Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO

 

      DERMAL DIAGNOSTICS LIMITED           By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO





 



  TRIAL CLINIC LIMITED       By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO



 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

LENDER:

  CHICAGO VENTURE PARTNERS, L.P.       By: Chicago Venture Management, L.L.C.,
its General Partner       By: CVM, Inc., its Manager       By:       /s/ John M.
Fife  

Name:

Title: 

John M. Fife
John M. Fife, President



 

 

 

 

 

ATTACHMENT 1 DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Default Effect” means multiplying the Outstanding Balance as of the date
the Event of Default occurred by ten percent (10%).

A2. “DTC” means the Depository Trust Company or any successor thereto.

A3. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program. A4. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

A5. “DWAC Eligible” means that (a) Company’s Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Company has been approved
(without revocation) by DTC’s underwriting department; (c) Company’s transfer
agent is approved as an agent in the DTC/FAST Program; and (d) Company’s
transfer agent does not have a policy prohibiting or limiting delivery of Common
Stock via DWAC.

A6. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or reverse splits of its outstanding and
authorized shares of Common Stock to meet Nasdaq listing requirements or (b) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the 1934 Act and the rules and regulations promulgated thereunder) is
or shall become the “beneficial owner” (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding voting stock of Borrower.

A7. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

A8. “Maximum Monthly Redemption Amount” means $100,000.00 until March 31, 2021
and

$500,000.00 thereafter.

A9. “OID” means an original issue discount.

A10. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

A11. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, offset, or otherwise, plus the OID, the Transaction Expense Amount,
accrued but unpaid monitoring fees, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees incurred under this Note.

 

 
 

 

A12. “Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.

A13. “Trading Day” means any day on which the New York Stock Exchange (or such
other principal market for the Common Stock) is open for trading. For purposes
of determining Borrower’s cash payment deadline under this Note, such “Trading
Day” shall exclude any day on which banking institutions in Dalian, China are
authorized or required by law or other governmental action to close.

 

 

[Remainder of page intentionally left blank]

 

 

 

 
 

 

EXHIBIT B

 

ALLOCATION OF PURCHASE PRICE, OID AND TRANSACTION EXPENSE

 

Purchase Price Purchase Price Amount OID/Transaction Expense Total Tranche
Amount Initial Cash Purchase Price $1,000,000.00 $215,000.00 $1,215,000.00
Investor Note #1 $2,000,000.00 $400,000.00 $2,400,000.00 Investor Note #2
$2,000,000.00 $400,000.00 $2,400,000.00

 

 

 

 

 

 

 

 

 

Exhibit C

THIS NOTE (AS DEFINED BELOW) MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE ALIENATED OR ENCUMBERED WITHOUT THE PRIOR WRITTEN
CONSENT OF INVESTOR (AS DEFINED BELOW). THIS NOTE IS SUBJECT TO A RIGHT OF
OFFSET IN FAVOR OF INVESTOR UPON THE OCCURRENCE OF CERTAIN EVENTS AS SET FORTH
IN MORE DETAIL IN SECTION 4 BELOW.

State of Utah

$2,000,000.00 April 15, 2020

 

INVESTOR NOTE #1

 

FOR VALUE RECEIVED, CHICAGO VENTURE PARTNERS, L.P., a Utah limited partnership
(“Investor”), hereby promises to pay to NEMAURA MEDICAL INC., a Nevada
corporation (“Nemuara”), DERMAL DIAGNOSTICS LIMITED, an England and Wales
corporation (“Dermal Diagnostics”), and TRIAL CLINIC LIMITED, an England and
Wales corporation (“Trial Clinic,” and together with Nemaura and Dermal
Diagnostics, “Company,” and Company together with Investor, the “Parties”), the
principal sum of $2,000,000.00 together with all accrued and unpaid fees
incurred or other amounts owing hereunder, all as set forth below in this
Investor Note #1 (this “Note”). This Note is issued pursuant to that certain
Note Purchase Agreement of even date herewith, entered into by and between
Investor and Company (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which Company issued to Investor that certain
Secured Promissory Note in the principal amount of $6,015,000.00 (as the same
may be amended from time to time, the “Company Note”). All capitalized terms
used but not otherwise defined herein shall have the meanings ascribed thereto
in the Purchase Agreement.

 

1.                   Monitoring Fee. Beginning on June 1, 2020 and continuing on
the first day of each month thereafter until this Note has been paid in full, a
monitoring fee equal to 0.833% of the then-current outstanding balance of this
Note will automatically be added to the outstanding balance. The entire unpaid
principal balance and all accrued and unpaid monitoring fees, if any, under this
Note, shall be due and payable on the date that is twenty-four (24) months from
the date hereof (the “Investor Note Maturity Date”); provided, however, that
Investor may elect, in its sole discretion, to extend the Investor Note Maturity
Date for up to thirty (30) days by delivering written notice of such election to
Company at any time prior to the Investor Note Maturity Date.

 

2.                   Payment. Unless prepaid, all principal and accrued
monitoring fees under this Note is payable in one lump sum on the Investor Note
Maturity Date. All payments of monitoring fees and principal shall be (i) in
lawful money of the United States of America, and (ii) in the form of
immediately available funds. All payments shall be applied first to costs of
collection, if any, then to accrued and unpaid monitoring fees, and thereafter
to principal. Payment of principal and monitoring fees hereunder shall be
delivered to Company at the address furnished to Investor for that purpose.

 

3.                   Prepayment by Investor. Investor may, with Company’s
consent, pay, without penalty, all or any portion of the outstanding balance
along with any accrued but unpaid monitoring fees on this Note at any time prior
to the Investor Note Maturity Date. Notwithstanding the foregoing, on April 30,
2020 (the “Conditional Prepayment Date”), Investor shall be obligated to prepay
the outstanding balance of this Note so long as no Event of Default (as defined
in the Company Note) under the Company Note shall have occurred as of the
Conditional Prepayment Date.

 

4.                   Right of Offset. Notwithstanding anything to the contrary
herein or in any of the other Transaction Documents, in the event (i) of the
occurrence of any Event of Default under the Company Note,

(ii) of a breach of any material term, condition, representation, warranty,
covenant or obligation of Company under any Transaction Document, or (iii)
Company sells, transfers, assigns, pledges or hypothecates this Note, or
attempts to do any of the foregoing, whether voluntarily or involuntarily,
Investor

 

1 
 

 

shall be entitled to deduct and offset any amount owing by Company under the
Company Note from any amount owed by Investor under this Note (the “Investor
Offset Right”), provided that if any of the foregoing events occur and Investor
has not yet exercised the Investor Offset Right, the Investor Offset Right shall
be automatically exercised on the date that is thirty (30) days prior to the
Investor Note Maturity Date (an “Automatic Offset”). Other than with respect to
an Automatic Offset, Investor may only elect to exercise the Investor Offset
Right by delivering to Company a written notice of offset.

 

5.                   Default. If any of the events specified below shall occur
(each, an “Investor Note Default”), Company may declare the unpaid principal
balance under this Note, together with all accrued and unpaid monitoring fees
thereon, fees incurred or other amounts owing hereunder immediately due and
payable, by notice in writing to Investor. If any default is curable, then the
default may be cured (and no Investor Note Default will have occurred) if
Investor, after receiving written notice from Company demanding cure of such
default, either (i) cures the default within fifteen (15) days of the receipt of
such notice, or (ii) if the cure requires more than fifteen (15) days,
immediately initiates steps that Company deems in Company’s reasonable
discretion to be sufficient to cure the default and thereafter diligently
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical. Each of the following events shall
constitute an Investor Note Default:

 

5.1.Failure to Pay. Investor’s failure to make any payment when due and payable
under

this Note;

 

5.2.           Breaches of Covenants. Investor’s failure to observe or perform
any other covenant, obligation, condition or agreement contained in this Note;

 

5.3.           Representations and Warranties. If any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of Investor to Company in writing in connection with this Note or any
of the other Transaction Documents, or as an inducement to Company to enter into
the Purchase Agreement, shall be false or misleading in any material respect
when made or furnished; and

 

5.4.           Involuntary Bankruptcy. If any involuntary petition is filed
under any bankruptcy or similar law or rule against Investor, and such petition
is not dismissed within sixty (60) days, or a receiver, trustee, liquidator,
assignee, custodian, sequestrator or other similar official is appointed to take
possession of any of the assets or properties of Investor.

 

6.                   Remedies; Liquidated Damages. Notwithstanding Company’s
right to accelerate pursuant to Section 5 above, Company’s sole and exclusive
remedy for an Investor Note Default shall be to offset the outstanding balance
of this Note plus a default fee of $125,000.00 (the “Default Fee”) against the
outstanding balance of the Company Note. Company shall not have any right to
specific performance or the right to pursue any type of collections action
against Investor. Company and Investor agree that in the event Investor fails to
comply with any of the terms or provisions of this Note, Company’s damages would
be uncertain and difficult (if not impossible) to accurately estimate because of
the parties’ inability to predict future rates, future share prices, future
trading volumes and other relevant factors. Accordingly, Company and Investor
agree that the Default Fee is not a penalty but instead is intended by the
parties to be, and shall be deemed, liquidated damages.

 

7.                   Binding Effect; Assignment. This Note shall be binding on
the Parties and their respective heirs, successors, and assigns; provided,
however, that neither Party shall assign any of its rights hereunder without the
prior written consent of the other Party, except that Investor may assign this
Note to any of its Affiliates without the prior written consent of Company and,
furthermore, Company agrees that it shall not unreasonably withhold, condition
or delay its consent to any other assignment of this Note by Investor.

 

2 
 

 

8.                   Governing Law; Venue. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

9.                   Purchase Agreement; Arbitration of Disputes. By acceptance
of this Note, each Party agrees to be bound by the applicable terms, conditions
and general provisions of the Purchase Agreement and the other Transaction
Documents, including without limitation the Arbitration Provisions attached as
an exhibit to the Purchase Agreement.

 

10.                Customer Identification–USA Patriot Act Notice. Company
hereby notifies Investor that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”),
and Company’s policies and practices, Company is required to obtain, verify and
record certain information and documentation that identifies Investor, which
information includes the name and address of Investor and such other information
that will allow Company to identify Investor in accordance with the Act.

 

11.                Pronouns. Regardless of their form, all words used in this
Note shall be deemed singular or plural and shall have the gender as required by
the text.

 

12.                Headings. The various headings used in this Note as headings
for sections or otherwise are for convenience and reference only and shall not
be used in interpreting the text of the section in which they appear and shall
not limit or otherwise affect the meanings thereof.

 

13.Time is of the Essence. Time is of the essence with this Note.

 

14.                Severability. If any part of this Note is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the Parties to the fullest extent permitted by law and the balance of this Note
shall remain in full force and effect.

 

15.                Amendments and Waivers; Remedies. No failure or delay on the
part of either Party hereto in exercising any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to either Party hereto at law, in equity or otherwise. Any amendment,
supplement or modification of or to any provision of this Note, any waiver of
any provision of this Note, and any consent to any departure by either Party
from the terms of any provision of this Note, shall be effective (i) only if it
is made or given in writing and signed by Investor and Company and (ii) only in
the specific instance and for the specific purpose for which made or given.

 

16.                Notices. Unless otherwise provided for herein, all notices,
requests, demands, claims and other communications hereunder shall be given in
accordance with the subsection of the Purchase Agreement titled “Notices.”
Either Party may change the address to which notices, requests, demands, claims
and other communications hereunder are to be delivered by providing notice
thereof in the manner set forth in the Purchase Agreement.

 

17.                Final Note. This Note, together with the other Transaction
Documents, contains the complete understanding and agreement of Investor and
Company and supersedes all prior representations, warranties, agreements,
arrangements, understandings, and negotiations of Investor and Company with

 

3 
 

 

respect to the subject matter of the Transaction Documents. This Note, together
with the other Transaction Documents, represents the final agreement between the
Parties and may not be contradicted by evidence of any alleged prior,
contemporaneous, or subsequent oral agreements of the Parties. There are no
unwritten oral agreements between the Parties.

 

18.                Waiver of Jury Trial. EACH OF INVESTOR AND COMPANY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS
NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER
EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW
OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

 

4 
 

 

IN WITNESS WHEREOF, the Parties have executed this Note as of the date set forth
above.

 

  INVESTOR:       CHICAGO VENTURE PARTNERS, L.P.      

By: Chicago Venture Management, L.L.C.,

        its General Partner

      By: CVM, Inc., its Manager       By:       /s/ John M. Fife  

 

John M. Fife, President
 

 

ACKNOWLEDGED, ACCEPTED AND AGREED: COMPANY:





  BORROWER:       NEMAURA MEDICAL INC.           By:       /s/ Dewan F.H.
Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO

 

      DERMAL DIAGNOSTICS LIMITED           By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO





 



  TRIAL CLINIC LIMITED       By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO



 





 

[Signature Page to Investor Note #1]

 

 

 

Exhibit D

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of April 15, 2020, is
executed by Nemaura Medical Inc., a Nevada corporation (“Nemaura”), Dermal
Diagnostics Limited, an England and Wales corporation (“Dermal Diagnostics”),
and Trial Clinic Limited, an England and Wales corporation (“Trial Clinic,” and
together with Nemaura and Dermal Diagnostics, “Debtor”), in favor of Chicago
Venture Partners, L.P., a Utah limited partnership (“Secured Party”).

 

A.               Debtor has issued to Secured Party a certain Secured Promissory
Note of even date herewith, as may be amended from time to time, in the original
face amount of $6,015,000.00 (the “Note”).

 

B.               In order to induce Secured Party to extend the credit evidenced
by the Note, Debtor has agreed to enter into this Agreement and to grant Secured
Party a security interest in the Collateral (as defined below).

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

1.                Definitions and Interpretation. When used in this Agreement,
the following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof.

 

“Final Funding Date” means the date that the Initial Cash Purchase Price (as
defined in the Purchase Agreement) has been funded and both Investor Notes (as
defined in the Purchase Agreement) have been paid in full.

 

“Intellectual Property” all patents and all rights corresponding to such patents
throughout the world, now owned and existing.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor or any of its affiliates
and/or subsidiaries to Secured Party or any affiliate of Secured Party of every
kind and description, now existing or hereafter arising, whether created by the
Note, this Agreement, that certain Note Purchase Agreement of even date
herewith, entered into by and between Debtor and Secured Party (the “Purchase
Agreement”), any other Transaction Documents (as defined in the Purchase
Agreement), any other agreement between Debtor or any affiliate or subsidiary of
Secured Party) and Secured Party (or any affiliate of Secured Party) or any
other promissory note issued by Debtor (or any affiliate or subsidiary of
Debtor) in favor of Secured Party (or any affiliate of Secured Party), any
modification or amendment to any of the foregoing, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or obligations described in the foregoing clause
(a), (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement, and (d) the
performance of the covenants and agreements of Debtor (or any of its affiliates
or subsidiaries) contained in this Agreement and all other Transaction
Documents.

 



1 
 

 

 

 

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Agreement or arising under the other Transaction Documents or prior
agreements between Debtor and Secured Party.

 

“UCC” means the Uniform Commercial Code as in effect in the jurisdiction whose
laws would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral, or any
equivalent laws in any other jurisdiction that govern the grant of a security
interest in the types of assets encumbered by this Agreement.

 

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

 

2.                Grant of Security Interest. As security for the Obligations,
Debtor hereby pledges to Secured Party and grants to Secured Party, effective as
of the Final Funding Date, a first-position security interest in all right,
title, interest, claims and demands of Debtor in and to the property described
in Schedule A hereto, and all replacements, proceeds, products, and accessions
thereof (collectively, the “Collateral”).

 

3.                Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Secured Party at any time following the Final Funding
Date and from time to time thereafter to file in any filing office in any
Uniform Commercial Code jurisdiction or other jurisdiction of Debtor or its
subsidiaries any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.

 

4.                General Representations and Warranties. Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, (b)
upon the filing of UCC-1 financing statements with the appropriate state office
(or an equivalent in the appropriate foreign office), Secured Party shall have a
perfected first-position security interest in the Collateral to the extent that
a security interest in the Collateral can be perfected by such filing, except
for Permitted Liens, (c) Debtor has received at least a reasonably equivalent
value in exchange for entering into this Agreement, (d) Debtor is not insolvent,
as defined in any applicable state or federal statute, nor will Debtor be
rendered insolvent by the execution and delivery of this Agreement to Secured
Party; and (e) as such, this Agreement is a valid and binding obligation of
Debtor.

 

5.Additional Covenants. Debtor hereby agrees:

 

5.1.           to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien;

 

5.2.           to procure, execute (including endorse, as applicable), and
deliver from time to time any endorsements, assignments, financing statements,
certificates of title, and all other instruments,

 

 

2 
 

 

documents and/or writings reasonably deemed necessary or appropriate by Secured
Party to perfect, maintain and protect Secured Party’s Lien hereunder and the
priority thereof;

 

5.3.           to provide at least fifteen (15) days prior written notice to
Secured Party of any of the following events: (a) any changes or alterations of
Debtor’s name, (b) any changes with respect to Debtor’s address or principal
place of business, (c) the formation of any subsidiaries of Debtor, or (d) any
changes in location of the Collateral;

 

5.4.           upon the occurrence of an Event of Default (as defined in the
Note) under the Note and, thereafter, at Secured Party’s request, to endorse (up
to the outstanding amount under such promissory notes at the time of Secured
Party’s request), assign and deliver any promissory notes and all other
instruments, documents, or writings included in the Collateral to Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify;

 

5.5.           to the extent the Collateral is not delivered to Secured Party
pursuant to this Agreement, to keep the Collateral at the principal office of
Debtor (unless otherwise agreed to by Secured Party in writing), and not to
relocate the Collateral to any other locations without the prior written consent
of Secured Party;

 

5.6.           not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein (other than inventory in the
ordinary course of business);

 

5.7.           not to, directly or indirectly, allow, grant or suffer to exist
any Lien upon any of the Collateral, other than Permitted Liens;

 

5.8.           not to grant any license or sublicense under any of its
Intellectual Property, or enter into any other agreement with respect to any of
its Intellectual Property, except in the ordinary course of Debtor’s business;

 

5.9.           to the extent commercially reasonable and in Debtor’s good faith
business judgment: (a) to file and prosecute diligently any patent, trademark or
service mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

 

5.10.        upon the request of Secured Party at any time or from time to time,
and at the sole cost and expense (including, without limitation, reasonable
attorneys’ fees) of Debtor, Debtor shall take all actions and execute and
deliver any and all instruments, agreements, assignments, certificates and/or
documents reasonably required by Secured Party to collaterally assign any and
all of Debtor’s patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party; and

 

5.11.        at any time amounts paid by Secured Party under the Transaction
Documents are used to purchase Collateral, Debtor shall perform all acts that
may be necessary, and otherwise fully cooperate with Secured Party, to cause (a)
any such amounts paid by Secured Party to be disbursed directly to the sellers
of any such Collateral, (b) all certificates of title pertaining to such
Collateral (as applicable) to be properly filed and reissued to reflect Secured
Party’s Lien on such Collateral, and (c) all such reissued certificates of title
to be delivered to and held by Secured Party.

 



3 
 

 

 

 

 

6.                Authorized Action by Secured Party. Debtor hereby irrevocably
appoints Secured Party as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Secured Party may perform (but Secured Party
shall not be obligated to and shall incur no liability to Debtor or any third
party for failure so to do) any act which Debtor is obligated by this Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.

 

7.Default and Remedies.

 

7.1.           Default. Debtor shall be deemed in default under this Agreement
upon the occurrence of an Event of Default.



4 
 

 

 

 

 

7.2.           Remedies. Upon the occurrence of any such Event of Default,
Secured Party shall have the rights of a secured creditor under the UCC, all
rights granted by this Agreement and by law, including, without limiting the
foregoing, (a) the right to require Debtor to assemble the Collateral and make
it available to Secured Party at a place to be designated by Secured Party, and
(b) the right to take possession of the Collateral, and for that purpose Secured
Party may enter upon premises on which the Collateral may be situated and remove
the Collateral therefrom. Debtor hereby agrees that fifteen (15) days’ notice of
a public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable. In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Agreement. Secured Party may exercise any of
its rights under this Section 7.2 without demand or notice of any kind. The
remedies in this Agreement, including without limitation this Section 7.2, are
in addition to, not in limitation of, any other right, power, privilege, or
remedy, either in law, in equity, or otherwise, to which Secured Party may be
entitled. No failure or delay on the part of Secured Party in exercising any
right, power, or remedy will operate as a waiver thereof, nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right hereunder. All of Secured Party’s rights and
remedies, whether evidenced by this Agreement or by any other agreement,
instrument or document shall be cumulative and may be exercised singularly or
concurrently.

 

7.3.           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature,

(h) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, (k) to purchase insurance or credit
enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section.

 

7.4.           Marshalling. Secured Party shall not be required to marshal any
present or future Collateral for, or other assurances of payment of, the
Obligations or to resort to such Collateral or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such Collateral and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, Debtor hereby agrees that it will not invoke
any law relating to the marshalling of Collateral which might cause delay in or
impede the enforcement of Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.

 



5 
 

 

 

 

7.5.           Application of Collateral Proceeds. The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:

 

(a)              First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Secured Party;

 

(b)             Second, to the payment to Secured Party of the amount then owing
or unpaid on the Note (to be applied first to accrued interest and fees and
second to outstanding principal) and all amounts owed under any of the other
Transaction Documents or other documents included within the Obligations; and

 

(c)              Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.

 

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

8.Miscellaneous.

 

8.1.           Notices. Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by this reference.

 

8.2.           Non-waiver. No failure or delay on Secured Party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

 

8.3.           Amendments and Waivers. This Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 

8.4.           Assignment. This Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.

 

8.5.           Cumulative Rights, etc. The rights, powers and remedies of
Secured Party under this Agreement shall be in addition to all rights, powers
and remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder. Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

 

8.6.           Partial Invalidity. If any part of this Agreement is construed to
be in violation of any law, such part shall be modified to achieve the objective
of the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 



6 
 

 

 

 

8.7.           Expenses. Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which are not performed as and when required by this
Agreement.

 

8.8.           Entire Agreement. This Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

8.9.           Governing Law; Venue. Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws; provided, however, that enforcement of
Secured Party’s rights and remedies against the Collateral as provided herein
will be subject to the UCC. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

8.10.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.

 

8.11.        Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

8.12.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.

 

8.13.        Further Assurances. Debtor shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
Secured Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.14.        Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

7 
 

 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 

 

  SECURED PARTY:       CHICAGO VENTURE PARTNERS, L.P.      

By: Chicago Venture Management, L.L.C.,

        its General Partner

          By:  CVM, Inc., its Manager                By: John M. Fife  
          John M. Fife
 

 

  DEBTOR:       NEMAURA MEDICAL INC.           By:       /s/ Dewan F.H.
Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO

 

      DERMAL DIAGNOSTICS LIMITED           By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO





 



  TRIAL CLINIC LIMITED       By:       /s/ Dewan F.H. Chowdhury  

Name:

Title: 

Dewan F.H. Chowdhury
Chairman and CEO



 

 

 

 

[Signature Page to Security Agreement]

 

 

 
 

 

 

SCHEDULE A

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s patents and all other proprietary rights, and all rights corresponding
to Debtor’s patents throughout the world, now owned and existing, and all
replacements, proceeds, products, and accessions thereof.

 

 

 

 

 

 

 
 

 

EXHIBIT F

 

ARBITRATION PROVISIONS

 

1.       Dispute Resolution. For purposes of this Exhibit F, the term “Claims”
means any disputes, claims, demands, causes of action, requests for injunctive
relief, requests for specific performance, liabilities, damages, losses, or
controversies whatsoever arising from, related to, or connected with the
transactions contemplated in the Transaction Documents and any communications
between the parties related thereto, including without limitation any claims of
mutual mistake, mistake, fraud, misrepresentation, failure of formation, failure
of consideration, promissory estoppel, unconscionability, failure of condition
precedent, rescission, and any statutory claims, tort claims, contract claims,
or claims to void, invalidate or terminate the Agreement (or these Arbitration
Provisions (defined below)) or any of the other Transaction Documents. The
parties to this Agreement (the “parties”) hereby agree that the Claims may be
arbitrated in one or more Arbitrations pursuant to these Arbitration Provisions
(one for an injunction or injunctions and a separate one for all other Claims).
The parties hereby agree that the arbitration provisions set forth in this
Exhibit F (“Arbitration Provisions”) are binding on each of them. As a result,
any attempt to rescind the Agreement (or these Arbitration Provisions) or
declare the Agreement (or these Arbitration Provisions) or any other Transaction
Document invalid or unenforceable for any reason is subject to these Arbitration
Provisions. These Arbitration Provisions shall also survive any termination or
expiration of the Agreement. Any capitalized term not defined in these
Arbitration Provisions shall have the meaning set forth in the Agreement.

2.       Arbitration. Except as otherwise provided herein, all Claims must be
submitted to arbitration (“Arbitration”) to be conducted exclusively in Salt
Lake County, Utah and pursuant to the terms set forth in these Arbitration
Provisions. Subject to the arbitration appeal right provided for in Paragraph 5
below (the “Appeal Right”), the parties agree that the award of the arbitrator
rendered pursuant to Paragraph 4 below (the “Arbitration Award”) shall be (a)
final and binding upon the parties, (b) the sole and exclusive remedy between
them regarding any Claims, counterclaims, issues, or accountings presented or
pleaded to the arbitrator, and (c) promptly payable in United States dollars
free of any tax, deduction or offset (with respect to monetary awards). Subject
to the Appeal Right, any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Arbitration Award
shall, to the maximum extent permitted by law, be charged against the party
resisting such enforcement. The Arbitration Award shall include default interest
(as defined or otherwise provided for in the Note, “Default Interest”) (with
respect to monetary awards) at the rate specified in the Note for Default
Interest both before and after the Arbitration Award. Judgment upon the
Arbitration Award will be entered and enforced by any state or federal court
sitting in Salt Lake County, Utah.

3.       The Arbitration Act. The parties hereby incorporate herein the
provisions and procedures set forth in the Utah Uniform Arbitration Act, U.C.A.
§ 78B-11-101 et seq. (as amended or superseded from time to time, the
“Arbitration Act”). Notwithstanding the foregoing, pursuant to, and to the
maximum extent permitted by, Section 105 of the Arbitration Act, in the event of
conflict or variation between the terms of these Arbitration Provisions and the
provisions of the Arbitration Act, the terms of these Arbitration Provisions
shall control and the parties hereby waive or otherwise agree to vary the effect
of all requirements of the Arbitration Act that may conflict with or vary from
these Arbitration Provisions.

4.Arbitration Proceedings. Arbitration between the parties will be subject to
the following:

4.1          Initiation of Arbitration. Pursuant to Section 110 of the
Arbitration Act, the parties agree that a party may initiate Arbitration by
giving written notice to the other party (“Arbitration Notice”) in the same
manner that notice is permitted under Section 8.11 of the Agreement; provided,
however, that the Arbitration Notice may not be given by email or fax.
Arbitration will be deemed initiated as of the date that the Arbitration Notice
is deemed delivered to such other party under Section 8.11 of the Agreement (the
“Service Date”). After the Service Date, information may be delivered, and
notices may be given, by email or fax pursuant to Section 8.11 of the Agreement
or any other method permitted thereunder. The Arbitration Notice must describe
the nature of the controversy, the remedies sought, and the election to commence
Arbitration proceedings. All Claims in the Arbitration Notice must be pleaded
consistent with the Utah Rules of Civil Procedure.

 

 

Arbitration Provisions, Page 1
 

 

4.2Selection and Payment of Arbitrator.

(a)  Within ten (10) calendar days after the Service Date, Investor shall select
and submit to Company the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such three (3) designated persons hereunder
are referred to herein as the “Proposed Arbitrators”). For the avoidance of
doubt, each Proposed Arbitrator must be qualified as a “neutral” with Utah ADR
Services. Within five (5) calendar days after Investor has submitted to Company
the names of the Proposed Arbitrators, Company must select, by written notice to
Investor, one (1) of the Proposed Arbitrators to act as the arbitrator for the
parties under these Arbitration Provisions. If Company fails to select one of
the Proposed Arbitrators in writing within such 5-day period, then Investor may
select the arbitrator from the Proposed Arbitrators by providing written notice
of such selection to Company.

(b)  If Investor fails to submit to Company the Proposed Arbitrators within ten
(10) calendar days after the Service Date pursuant to subparagraph (a) above,
then Company may at any time prior to Investor so designating the Proposed
Arbitrators, identify the names of three (3) arbitrators that are designated as
“neutrals” or qualified arbitrators by Utah ADR Service by written notice to
Investor. Investor may then, within five (5) calendar days after Company has
submitted notice of its Proposed Arbitrators to Investor, select, by written
notice to Company, one (1) of the Proposed Arbitrators to act as the arbitrator
for the parties under these Arbitration Provisions. If Investor fails to select
in writing and within such 5-day period one (1) of the three (3) Proposed
Arbitrators selected by Company, then Company may select the arbitrator from its
three

(3) previously selected Proposed Arbitrators by providing written notice of such
selection to Investor.

(c)  If a Proposed Arbitrator chosen to serve as arbitrator declines or is
otherwise unable to serve as arbitrator, then the party that selected such
Proposed Arbitrator may select one (1) of the other three (3) Proposed
Arbitrators within three (3) calendar days of the date the chosen Proposed
Arbitrator declines or notifies the parties he or she is unable to serve as
arbitrator. If all three (3) Proposed Arbitrators decline or are otherwise
unable to serve as arbitrator, then the arbitrator selection process shall begin
again in accordance with this Paragraph 4.2.

(d)  The date that the Proposed Arbitrator selected pursuant to this Paragraph
4.2 agrees in writing (including via email) delivered to both parties to serve
as the arbitrator hereunder is referred to herein as the “Arbitration
Commencement Date”. If an arbitrator resigns or is unable to act during the
Arbitration, a replacement arbitrator shall be chosen in accordance with this
Paragraph 4.2 to continue the Arbitration. If Utah ADR Services ceases to exist
or to provide a list of neutrals and there is no successor thereto, then the
arbitrator shall be selected under the then prevailing rules of the American
Arbitration Association.

(e)  Subject to Paragraph 4.10 below, the cost of the arbitrator must be paid
equally by both parties. Subject to Paragraph 4.10 below, if one party refuses
or fails to pay its portion of the arbitrator fee, then the other party can
advance such unpaid amount (subject to the accrual of Default Interest
thereupon), with such amount being added to or subtracted from, as applicable,
the Arbitration Award.

4.3          Applicability of Certain Utah Rules. The parties agree that the
Arbitration shall be conducted generally in accordance with the Utah Rules of
Civil Procedure and the Utah Rules of Evidence. More specifically, the Utah
Rules of Civil Procedure shall apply, without limitation, to the filing of any
pleadings, motions or memoranda, the conducting of discovery, and the taking of
any depositions. The Utah Rules of Evidence shall apply to any hearings, whether
telephonic or in person, held by the arbitrator. Notwithstanding the foregoing,
it is the parties’ intent that the incorporation of such rules will in no event
supersede these Arbitration Provisions. In the event of any conflict between the
Utah Rules of Civil Procedure or the Utah Rules of Evidence and these
Arbitration Provisions, these Arbitration Provisions shall control.

4.4          Answer and Default. An answer and any counterclaims to the
Arbitration Notice shall be required to be delivered to the party initiating the
Arbitration within twenty (20) calendar days after the Arbitration Commencement
Date. If an answer is not delivered by the required deadline, the arbitrator
must provide written notice to the defaulting party stating that the arbitrator
will enter a default award against such party if such party does not file an
answer within five (5) calendar days of receipt of such notice. If an answer is
not filed within the five (5) day extension period, the arbitrator must render a
default award, consistent with the relief requested in the Arbitration Notice,
against a party that fails to submit an answer within such time period.

4.5          Related Litigation. The party that delivers the Arbitration Notice
to the other party shall have the option to also commence concurrent legal
proceedings with any state or federal court sitting in Salt Lake County, Utah
(“Litigation Proceedings”), subject to the following: (a) the complaint in the
Litigation

 

 

Arbitration Provisions, Page 2
 

 

Proceedings is to be substantially similar to the claims set forth in the
Arbitration Notice, provided that an additional cause of action to compel
arbitration will also be included therein, (b) so long as the other party files
an answer to the complaint in the Litigation Proceedings and an answer to the
Arbitration Notice, the Litigation Proceedings will be stayed pending an
Arbitration Award (or Appeal Panel Award (defined below), as applicable)
hereunder, (c) if the other party fails to file an answer in the Litigation
Proceedings or an answer in the Arbitration proceedings, then the party
initiating Arbitration shall be entitled to a default judgment consistent with
the relief requested, to be entered in the Litigation Proceedings, and (d) any
legal or procedural issue arising under the Arbitration Act that requires a
decision of a court of competent jurisdiction may be determined in the
Litigation Proceedings. Any award of the arbitrator (or of the Appeal Panel
(defined below)) may be entered in such Litigation Proceedings pursuant to the
Arbitration Act.

4.6          Discovery. Pursuant to Section 118(8) of the Arbitration Act, the
parties agree that discovery shall be conducted as follows:

(a)  Written discovery will only be allowed if the likely benefits of the
proposed written discovery outweigh the burden or expense thereof, and the
written discovery sought is likely to reveal information that will satisfy a
specific element of a claim or defense already pleaded in the Arbitration. The
party seeking written discovery shall always have the burden of showing that all
of the standards and limitations set forth in these Arbitration Provisions are
satisfied. The scope of discovery in the Arbitration proceedings shall also be
limited as follows:

(i)To facts directly connected with the transactions contemplated by the
Agreement.

(ii)          To facts and information that cannot be obtained from another
source or in another manner that is more convenient, less burdensome or less
expensive than in the manner requested.

(b)No party shall be allowed (i) more than fifteen (15) interrogatories
(including discrete subparts),

(ii) more than fifteen (15) requests for admission (including discrete
subparts), (iii) more than ten (10) document requests (including discrete
subparts), or (iv) more than three (3) depositions (excluding expert
depositions) for a maximum of seven (7) hours per deposition. The costs
associated with depositions will be borne by the party taking the deposition.
The party defending the deposition will submit a notice to the party taking the
deposition of the estimated attorneys’ fees that such party expects to incur in
connection with defending the deposition. If the party defending the deposition
fails to submit an estimate of attorneys’ fees within five (5) calendar days of
its receipt of a deposition notice, then such party shall be deemed to have
waived its right to the estimated attorneys’ fees. The party taking the
deposition must pay the party defending the deposition the estimated attorneys’
fees prior to taking the deposition, unless such obligation is deemed to be
waived as set forth in the immediately preceding sentence. If the party taking
the deposition believes that the estimated attorneys’ fees are unreasonable,
such party may submit the issue to the arbitrator for a decision. All
depositions will be taken in Utah.

(c)  All discovery requests (including document production requests included in
deposition notices) must be submitted in writing to the arbitrator and the other
party. The party submitting the written discovery requests must include with
such discovery requests a detailed explanation of how the proposed discovery
requests satisfy the requirements of these Arbitration Provisions and the Utah
Rules of Civil Procedure. The receiving party will then be allowed, within five
(5) calendar days of receiving the proposed discovery requests, to submit to the
arbitrator an estimate of the attorneys’ fees and costs associated with
responding to such written discovery requests and a written challenge to each
applicable discovery request. After receipt of an estimate of attorneys’ fees
and costs and/or challenge(s) to one or more discovery requests, consistent with
subparagraph (c) above, the arbitrator will within three (3) calendar days make
a finding as to the likely attorneys’ fees and costs associated with responding
to the discovery requests and issue an order that (i) requires the requesting
party to prepay the attorneys’ fees and costs associated with responding to the
discovery requests, and (ii) requires the responding party to respond to the
discovery requests as limited by the arbitrator within twenty-five (25) calendar
days of the arbitrator’s finding with respect to such discovery requests. If a
party entitled to submit an estimate of attorneys’ fees and costs and/or a
challenge to discovery requests fails to do so within such 5-day period, the
arbitrator will make a finding that (A) there are no attorneys’ fees or costs
associated with responding to such discovery requests, and (B) the responding
party must respond to such discovery requests (as may be limited by the
arbitrator) within twenty-five (25) calendar days of the arbitrator’s finding
with respect to such discovery requests. Any party submitting any written
discovery requests, including without limitation interrogatories, requests for
production subpoenas to a party

 

 

Arbitration Provisions, Page 3
 

 

or a third party, or requests for admissions, must prepay the estimated
attorneys’ fees and costs, before the responding party has any obligation to
produce or respond to the same, unless such obligation is deemed waived as set
forth above.

(d)  In order to allow a written discovery request, the arbitrator must find
that the discovery request satisfies the standards set forth in these
Arbitration Provisions and the Utah Rules of Civil Procedure. The arbitrator
must strictly enforce these standards. If a discovery request does not satisfy
any of the standards set forth in these Arbitration Provisions or the Utah Rules
of Civil Procedure, the arbitrator may modify such discovery request to satisfy
the applicable standards, or strike such discovery request in whole or in part.

(e)  Each party may submit expert reports (and rebuttals thereto), provided that
such reports must be submitted within sixty (60) days of the Arbitration
Commencement Date. Each party will be allowed a maximum of two (2) experts.
Expert reports must contain the following: (i) a complete statement of all
opinions the expert will offer at trial and the basis and reasons for them; (ii)
the expert’s name and qualifications, including a list of all the expert’s
publications within the preceding ten (10) years, and a list of any other cases
in which the expert has testified at trial or in a deposition or prepared a
report within the preceding ten (10) years; and (iii) the compensation to be
paid for the expert’s report and testimony. The parties are entitled to depose
any other party’s expert witness one (1) time for no more than four (4) hours.
An expert may not testify in a party’s case-in-chief concerning any matter not
fairly disclosed in the expert report.

4.6          Dispositive Motions. Each party shall have the right to submit
dispositive motions pursuant Rule 12 or Rule 56 of the Utah Rules of Civil
Procedure (a “Dispositive Motion”). The party submitting the Dispositive Motion
may, but is not required to, deliver to the arbitrator and to the other party a
memorandum in support (the “Memorandum in Support”) of the Dispositive Motion.
Within seven (7) calendar days of delivery of the Memorandum in Support, the
other party shall deliver to the arbitrator and to the other party a memorandum
in opposition to the Memorandum in Support (the “Memorandum in Opposition”).
Within seven (7) calendar days of delivery of the Memorandum in Opposition, as
applicable, the party that submitted the Memorandum in Support shall deliver to
the arbitrator and to the other party a reply memorandum to the Memorandum in
Opposition (“Reply Memorandum”). If the applicable party shall fail to deliver
the Memorandum in Opposition as required above, or if the other party fails to
deliver the Reply Memorandum as required above, then the applicable party shall
lose its right to so deliver the same, and the Dispositive Motion shall proceed
regardless.

4.7          Confidentiality. All information disclosed by either party (or such
party’s agents) during the Arbitration process (including without limitation
information disclosed during the discovery process or any Appeal (defined
below)) shall be considered confidential in nature. Each party agrees not to
disclose any confidential information received from the other party (or its
agents) during the Arbitration process (including without limitation during the
discovery process or any Appeal) unless (a) prior to or after the time of
disclosure such information becomes public knowledge or part of the public
domain, not as a result of any inaction or action of the receiving party or its
agents, (b) such information is required by a court order, subpoena or similar
legal duress to be disclosed if such receiving party has notified the other
party thereof in writing and given it a reasonable opportunity to obtain a
protective order from a court of competent jurisdiction prior to disclosure, or
(c) such information is disclosed to the receiving party’s agents,
representatives and legal counsel on a need to know basis who each agree in
writing not to disclose such information to any third party. Pursuant to Section
118(5) of the Arbitration Act, the arbitrator is hereby authorized and directed
to issue a protective order to prevent the disclosure of privileged information
and confidential information upon the written request of either party.

4.8          Authorization; Timing; Scheduling Order. Subject to all other
portions of these Arbitration Provisions, the parties hereby authorize and
direct the arbitrator to take such actions and make such rulings as may be
necessary to carry out the parties’ intent for the Arbitration proceedings to be
efficient and expeditious. Pursuant to Section 120 of the Arbitration Act, the
parties hereby agree that an Arbitration Award must be made within one hundred
twenty (120) calendar days after the Arbitration Commencement Date. The
arbitrator is hereby authorized and directed to hold a scheduling conference
within ten (10) calendar days after the Arbitration Commencement Date in order
to establish a scheduling order with various binding deadlines for discovery,
expert testimony, and the submission of documents by the parties to enable the
arbitrator to render a decision prior to the end of such 120-day period.

4.9          Relief. The arbitrator shall have the right to award or include in
the Arbitration Award (or in a preliminary ruling) any relief which the
arbitrator deems proper under the circumstances, including, without

 

 

Arbitration Provisions, Page 4
 

 

limitation, specific performance and injunctive relief, provided that the
arbitrator may not award exemplary or punitive damages.

4.10      Fees and Costs. As part of the Arbitration Award, the arbitrator is
hereby directed to require the losing party (the party being awarded the least
amount of money by the arbitrator, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) to (a) pay the full amount of any unpaid costs and
fees of the Arbitration, and (b) reimburse the prevailing party for all
reasonable attorneys’ fees, arbitrator costs and fees, deposition costs, other
discovery costs, and other expenses, costs or fees paid or otherwise incurred by
the prevailing party in connection with the Arbitration.

5.Arbitration Appeal.

5.1          Initiation of Appeal. Following the entry of the Arbitration Award,
either party (the “Appellant”) shall have a period of thirty (30) calendar days
in which to notify the other party (the “Appellee”), in writing, that the
Appellant elects to appeal (the “Appeal”) the Arbitration Award (such notice, an
“Appeal Notice”) to a panel of arbitrators as provided in Paragraph 5.2 below.
The date the Appellant delivers an Appeal Notice to the Appellee is referred to
herein as the “Appeal Date”. The Appeal Notice must be delivered to the Appellee
in accordance with the provisions of Paragraph 4.1 above with respect to
delivery of an Arbitration Notice. In addition, together with delivery of the
Appeal Notice to the Appellee, the Appellant must also pay for (and provide
proof of such payment to the Appellee together with delivery of the Appeal
Notice) a bond in the amount of 110% of the sum the Appellant owes to the
Appellee as a result of the Arbitration Award the Appellant is appealing. In the
event an Appellant delivers an Appeal Notice to the Appellee (together with
proof of payment of the applicable bond) in compliance with the provisions of
this Paragraph 5.1, the Appeal will occur as a matter of right and, except as
specifically set forth herein, will not be further conditioned. In the event a
party does not deliver an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline prescribed in this
Paragraph 5.1, such party shall lose its right to appeal the Arbitration Award.
If no party delivers an Appeal Notice (along with proof of payment of the
applicable bond) to the other party within the deadline described in this
Paragraph 5.1, the Arbitration Award shall be final. The parties acknowledge and
agree that any Appeal shall be deemed part of the parties’ agreement to
arbitrate for purposes of these Arbitration Provisions and the Arbitration Act.

5.2          Selection and Payment of Appeal Panel. In the event an Appellant
delivers an Appeal Notice to the Appellee (together with proof of payment of the
applicable bond) in compliance with the provisions of Paragraph 5.1 above, the
Appeal will be heard by a three (3) person arbitration panel (the “Appeal
Panel”).

(a)          Within ten (10) calendar days after the Appeal Date, the Appellee
shall select and submit to the Appellant the names of five (5) arbitrators that
are designated as “neutrals” or qualified arbitrators by Utah ADR Services
(http://www.utahadrservices.com) (such five (5) designated persons hereunder are
referred to herein as the “Proposed Appeal Arbitrators”). For the avoidance of
doubt, each Proposed Appeal Arbitrator must be qualified as a “neutral” with
Utah ADR Services, and shall not be the arbitrator who rendered the Arbitration
Award being appealed (the “Original Arbitrator”). Within five (5) calendar days
after the Appellee has submitted to the Appellant the names of the Proposed
Appeal Arbitrators, the Appellant must select, by written notice to the
Appellee, three (3) of the Proposed Appeal Arbitrators to act as the members of
the Appeal Panel. If the Appellant fails to select three (3) of the Proposed
Appeal Arbitrators in writing within such 5-day period, then the Appellee may
select such three (3) arbitrators from the Proposed Appeal Arbitrators by
providing written notice of such selection to the Appellant.

(b)          If the Appellee fails to submit to the Appellant the names of the
Proposed Appeal Arbitrators within ten (10) calendar days after the Appeal Date
pursuant to subparagraph (a) above, then the Appellant may at any time prior to
the Appellee so designating the Proposed Appeal Arbitrators, identify the names
of five (5) arbitrators that are designated as “neutrals” or qualified
arbitrators by Utah ADR Service (none of whom may be the Original Arbitrator) by
written notice to the Appellee. The Appellee may then, within five

(5) calendar days after the Appellant has submitted notice of its selected
arbitrators to the Appellee, select, by written notice to the Appellant, three
(3) of such selected arbitrators to serve on the Appeal Panel. If the Appellee
fails to select in writing within such 5-day period three (3) of the arbitrators
selected by the Appellant to serve as the members of the Appeal Panel, then the
Appellant may select the three (3) members of the Appeal Panel from the
Appellant’s list of five (5) arbitrators by providing written notice of such
selection to the Appellee.

 

 

Arbitration Provisions, Page 5
 

 

(c)          If a selected Proposed Appeal Arbitrator declines or is otherwise
unable to serve, then the party that selected such Proposed Appeal Arbitrator
may select one (1) of the other five (5) designated Proposed Appeal Arbitrators
within three (3) calendar days of the date a chosen Proposed Appeal Arbitrator
declines or notifies the parties he or she is unable to serve as an arbitrator.
If at least three (3) of the five (5) designated Proposed Appeal Arbitrators
decline or are otherwise unable to serve, then the Proposed Appeal Arbitrator
selection process shall begin again in accordance with this Paragraph 5.2;
provided, however, that any Proposed Appeal Arbitrators who have already agreed
to serve shall remain on the Appeal Panel.

(d)The date that all three (3) Proposed Appeal Arbitrators selected pursuant to
this Paragraph

5.2  agree in writing (including via email) delivered to both the Appellant and
the Appellee to serve as members of the Appeal Panel hereunder is referred to
herein as the “Appeal Commencement Date”. No later than five

(5) calendar days after the Appeal Commencement Date, the Appellee shall
designate in writing (including via email) to the Appellant and the Appeal Panel
the name of one (1) of the three (3) members of the Appeal Panel to serve as the
lead arbitrator in the Appeal proceedings. Each member of the Appeal Panel shall
be deemed an arbitrator for purposes of these Arbitration Provisions and the
Arbitration Act, provided that, in conducting the Appeal, the Appeal Panel may
only act or make determinations upon the approval or vote of no less than the
majority vote of its members, as announced or communicated by the lead
arbitrator on the Appeal Panel. If an arbitrator on the Appeal Panel ceases or
is unable to act during the Appeal proceedings, a replacement arbitrator shall
be chosen in accordance with Paragraph 5.2 above to continue the Appeal as a
member of the Appeal Panel. If Utah ADR Services ceases to exist or to provide a
list of neutrals, then the arbitrators for the Appeal Panel shall be selected
under the then prevailing rules of the American Arbitration Association.

(d) Subject to Paragraph 5.7 below, the cost of the Appeal Panel must be paid
entirely by the

Appellant.

5.3          Appeal Procedure. The Appeal will be deemed an appeal of the entire
Arbitration Award. In conducting the Appeal, the Appeal Panel shall conduct a de
novo review of all Claims described or otherwise set forth in the Arbitration
Notice. Subject to the foregoing and all other provisions of this Paragraph 5,
the Appeal Panel shall conduct the Appeal in a manner the Appeal Panel considers
appropriate for a fair and expeditious disposition of the Appeal, may hold one
or more hearings and permit oral argument, and may review all previous evidence
and discovery, together with all briefs, pleadings and other documents filed
with the Original Arbitrator (as well as any documents filed with the Appeal
Panel pursuant to Paragraph 5.4(a) below). Notwithstanding the foregoing, in
connection with the Appeal, the Appeal Panel shall not permit the parties to
conduct any additional discovery or raise any new Claims to be arbitrated, shall
not permit new witnesses or affidavits, and shall not base any of its findings
or determinations on the Original Arbitrator’s findings or the Arbitration
Award.

5.4Timing.

(a)         Within seven (7) calendar days of the Appeal Commencement Date, the
Appellant (i) shall deliver or cause to be delivered to the Appeal Panel copies
of the Appeal Notice, all discovery conducted in connection with the
Arbitration, and all briefs, pleadings and other documents filed with the
Original Arbitrator (which material Appellee shall have the right to review and
supplement if necessary), and (ii) may, but is not required to, deliver to the
Appeal Panel and to the Appellee a Memorandum in Support of the Appellant’s
arguments concerning or position with respect to all Claims, counterclaims,
issues, or accountings presented or pleaded in the Arbitration. Within seven (7)
calendar days of the Appellant’s delivery of the Memorandum in Support, as
applicable, the Appellee shall deliver to the Appeal Panel and to the Appellant
a Memorandum in Opposition to the Memorandum in Support. Within seven (7)
calendar days of the Appellee’s delivery of the Memorandum in Opposition, as
applicable, the Appellant shall deliver to the Appeal Panel and to the Appellee
a Reply Memorandum to the Memorandum in Opposition. If the Appellant shall fail
to substantially comply with the requirements of clause (i) of this subparagraph
(a), the Appellant shall lose its right to appeal the Arbitration Award, and the
Arbitration Award shall be final. If the Appellee shall fail to deliver the
Memorandum in Opposition as required above, or if the Appellant shall fail to
deliver the Reply Memorandum as required above, then the Appellee or the
Appellant, as the case may be, shall lose its right to so deliver the same, and
the Appeal shall proceed regardless.

(b)          Subject to subparagraph (a) above, the parties hereby agree that
the Appeal must be heard by the Appeal Panel within thirty (30) calendar days of
the Appeal Commencement Date, and that the Appeal Panel must render its decision
within thirty (30) calendar days after the Appeal is heard (and in no event
later than sixty (60) calendar days after the Appeal Commencement Date).

 

 

Arbitration Provisions, Page 6
 

 



5.5          Appeal Panel Award. The Appeal Panel shall issue its decision (the
“Appeal Panel Award”) through the lead arbitrator on the Appeal Panel.
Notwithstanding any other provision contained herein, the Appeal Panel Award
shall (a) supersede in its entirety and make of no further force or effect the
Arbitration Award (provided that any protective orders issued by the Original
Arbitrator shall remain in full force and effect), (b) be final and binding upon
the parties, with no further rights of appeal, (c) be the sole and exclusive
remedy between the parties regarding any Claims, counterclaims, issues, or
accountings presented or pleaded in the Arbitration, and (d) be promptly payable
in United States dollars free of any tax, deduction or offset (with respect to
monetary awards). Any costs or fees, including without limitation attorneys’
fees, incurred in connection with or incident to enforcing the Appeal Panel
Award shall, to the maximum extent permitted by law, be charged against the
party resisting such enforcement. The Appeal Panel Award shall include Default
Interest (with respect to monetary awards) at the rate specified in the Note for
Default Interest both before and after the Arbitration Award. Judgment upon the
Appeal Panel Award will be entered and enforced by a state or federal court
sitting in Salt Lake County, Utah.

5.6          Relief. The Appeal Panel shall have the right to award or include
in the Appeal Panel Award any relief which the Appeal Panel deems proper under
the circumstances, including, without limitation, specific performance and
injunctive relief, provided that the Appeal Panel may not award exemplary or
punitive damages.

5.7          Fees and Costs. As part of the Appeal Panel Award, the Appeal Panel
is hereby directed to require the losing party (the party being awarded the
least amount of money by the arbitrator, which, for the avoidance of doubt,
shall be determined without regard to any statutory fines, penalties, fees, or
other charges awarded to any party) to (a) pay the full amount of any unpaid
costs and fees of the Arbitration and the Appeal Panel, and

(b) reimburse the prevailing party (the party being awarded the most amount of
money by the Appeal Panel, which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any part) the reasonable attorneys’ fees, arbitrator and
Appeal Panel costs and fees, deposition costs, other discovery costs, and other
expenses, costs or fees paid or otherwise incurred by the prevailing party in
connection with the Arbitration (including without limitation in connection with
the Appeal).

6.Miscellaneous.

6.1          Severability. If any part of these Arbitration Provisions is found
to violate or be illegal under applicable law, then such provision shall be
modified to the minimum extent necessary to make such provision enforceable
under applicable law, and the remainder of the Arbitration Provisions shall
remain unaffected and in full force and effect.

6.2          Governing Law. These Arbitration Provisions shall be governed by
the laws of the State of Utah without regard to the conflict of laws principles
therein.

6.3          Interpretation. The headings of these Arbitration Provisions are
for convenience of reference only and shall not form part of, or affect the
interpretation of, these Arbitration Provisions.

6.4          Waiver. No waiver of any provision of these Arbitration Provisions
shall be effective unless it is in the form of a writing signed by the party
granting the waiver.

6.5    Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of these Arbitration Provisions.

[Remainder of page intentionally left blank]

 

 

 



Arbitration Provisions, Page 7
 

 

